 CONSOLIDATED PAPERS, INC.165Consolidated Papers, Inc.andOffice&ProfessionalEmployees InternationalUnion,LocalNo. 95,AFL-CIO,Petitioner.Consolidated Papers, Inc., Employer-PetitionerandOffice& Professional Employees InternationalUnion,Local No. 95,AFL-CIO.Case 30-UC-47and 30-UC-50October 15, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN ANDZAGORIAUponpetitionsofOffice& ProfessionalEmployees InternationalUnion,LocalNo 95,AFL-CIO, and Consolidated Papers, Inc , forclarification of unit duly filed under Section 9 of theNationalLaborRelationsAct,asamended, ahearing' was held on various dates in May and June1969, before Cecil Sutphen, Hearing Officer. At thehearing, the Petitioner in Case 30-UC-47 (theUnion)moved to amend its petition, and thePetitioner in Case 30-UC-50 (the Employer) movedto withdrawitspetition inits entiretyThe HearingOfficer granted both motions. Following the hearingand pursuant to Section 102.67 of the NationalLaborRelationsBoardRulesandRegulations,Series 8, as amended, the Regional Director forRegion 30 issued an Order transferring the cases totheNational Labor RelationsBoardfor decision.Thereafter, briefs were timely filed by the Unionand the Employer, which have been duly considered.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor RelationsBoardhas delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the Hearing Officer'srulingsmadeat the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.The Employer is a Wisconsin corporationengaged inthemanufacture of paper and relatedproducts. The Employer has recognized the Unionas the bargaining representative of its office andclerical employeeson anemployerwide basis sinceabout 1945 Since then, the parties have executed'internationalAssociationofMachinists andAerospaceWorkers,AFL-CIO,Local 655, was allowed to intervene at the hearing on the basisof its contract covering certain employees of the Employer Toward theend of the hearing the Intervenor moved to withdraw from the proceedingsThe motion is hereby grantedsuccessive I-year contracts, and,more recently,2-year agreements The current agreement, effectivefrom June I, 1968, to May 31, 1970, contains theunit description in the following recognition clause:TheCompany recognizes the Union as theexclusive collective-bargaining agent as to wages,hours, working conditions, and other conditions ofemployment for all eligible employees engaged inofficeandclericalwork in the offices ofWisconsinRapidsDivision,KraftDivision,Paperboard Products Division, Main Office, andConsoweld Corporation, all of which are locatedin the city of Wisconsin Rapids, Wood County,Wisconsin;BironDivisionandResearch andDevelopment Division, which are located in theVillage ofBiron,Wood County, Wisconsin; andWisconsin River Division, located in the VillageofWhiting, Portage County, Wisconsin The term"eligibleemployees"shallbedefinedas"hourly-paid employees engaged in office andclericalwork." It is agreed that managerial,supervisory,professional,technical,andconfidential employees as defined in the LaborManagement Relations Act of 1947, as amended,are excludedThe Union's amended unit clarification petitionrequests that three classifications occupied by nineindividuals be added to the office and clerical unitdescribed above. These are- secretary to the directorof technical services (JoAnn Teske), whom theEmployer would exclude as a confidential employee;the assistant facilities supervisor (Gerald Tosch),whom the Employer would exclude as a supervisoryormanagerial employee, and seven maintenancework planners, whom the Employer would excludeon technical, supervisory, and community of interestgrounds.The record shows that the secretary to thedirectorof technical services,Teske,providessecretarial services for the Employer's director oftechnicalservices,RichardBingham.' In thiscapacityTeske takes dictation, transcribes fromnotesortapes,andcomposeslettersandmemoranda, including documents which concerncertainmanagement studies in the area ofoperations research, or which contain calculations orgraphs for such studies. She also answers thetelephone, relays messages, opens, sorts and deliversmail,maintains files,which include "confidentialperformance appraisal files," keeps a calendar ofappointmentsforBingham,performssimplecalculations on a desk calculator or adding machine,indexes technical papers and reports, and providesothermiscellaneous secretarial services.Bingham,for whom Teske provides these services, reports tothevice-presidentofoperations.The technicalservice department, which he directs, administers theEmployer's quality control for the enamel paperAt the time of the hearing, Teske had held this job for less than 3months179NLRB No. 21 166DECISIONSOF NATIONALLABOR RELATIONS BOARDmillsand the pulp mill; provides technicaldepartment coordination for the mills and for theresearchanddevelopmentdivision,providestechnicalproject coordination, specifically in thearea of the computer process control groups; andoverseesoperationsresearch,whichincludesinvestigations of ways to improve the productivityand efficiency of the manufacturing and productdistributionprocesses.'Inconnectionwith theoperations research,Bingham has conducted orsupervised studies of quality control and possibletechnological innovations in the inspection system.These studies sometimes result in recommendationsmade by Bingham. The recommendations, ifadopted, can potentially affect the size of the workforce ° In addition, Bingham prepared salary datafrom computers for the information of a companycommittee and a union committee, for their jointuse in evaluating possible pay scales during the mostrecent contract negotiationsHe testified that thepurpose of this computer data was to "simplify andto speed up the job of both the company and theunion."His department also recommended to theIndustrialRelationsDepartment "which way theyshould go" in regard to how certain pay scalesshould be established. Although Bingham did nothave a secretary when he prepared this computerdata on possible pay scales, he testified that, werethe same job done today, Teske would type thereport.The foregoing summary of Bingham'sresponsibilities and duties makes clear that he is notapersonwho "formulate[s], determine[s] andeffectuate[s]management policies in the field oflabor relations."5At most, his duties entail thereportingof factual data and recommendationswhichmay ultimately have an impact uponemployment conditions but do not in themselvesconstitutelaborrelationspolicy.,Under thesecircumstances,whateverassistanceTeskegivesBinghamdoesnotrenderheraconfidentialemployee excludable from the unit of other clericalemployees, with whom she shares a community ofinterest.Accordingly, we shall clarify the unit toinclude this recently established classification.Jerry Tosch, whom the Employer would excludeon either supervisory or managerial grounds, is theassistantfacilitiessupervisorintheEmployer'sresearch and development division. This division isheaded by Clifton Winter, the facilities supervisor,who in turn is accountable to the division'sLaboratory Manager. Tosch oversees the day-to-daywork of the craft employees and unskilled laborerswho are assigned to the division These craft'Bingham described the operations researchworkas "planning typestudies "'Binghamtestified that the work force in theinspection system wasreduced as a direct consequence of the introductionof electricsolderersthere'B F Goodrich.115 NLRB 722'ChryslerCorporation.173NLRB No 160,WeyerhaeuserCompany,173NLRB No177,VulcanizedRubber and PlasticsCo.129NLRB1256, 1258-59employees (two millwrights, two pipefitters, oneelectrician,one instrument repairman) engage inbothequipmentmaintenanceand"project"(experimental, research,or technical production)workTosch's supervision of their work is oftenperformed after consultation with the engineeringsection- for example, in deciding how a particularjob is to be done. The laborers responsible to Toschare borrowed from another division and performjanitorialwork and grounds maintenance. Tosch isresponsible for his division's safety program, andinitiates appropriate corrective action when a safetyproblem exists.He is also responsible for thedivision'swarehousing and handling function. Heassists in some of the coordination between researchand development, and other division shops. He isresponsible for all shipping and receiving operationsin his division. He is additionally responsible for theinventory of research hardware, and for decidingwhether some of that equipment is needed anylongerAlthough some of Tosch's supervisory dutieswith the craftsmen and laborers are of limited scope,he approves timecards, makes preliminary approvalofvacationtime,schedulesthework,andrequisitionsmaterialneededonspecialjobsperformed by the various craftsmenTosch issalaried,and shares an office with the facilitiessupervisor. In view of the foregoing evidence, andthe record as a whole, we find that - regardlesswhetherhepossessestherequisiteindiciaofsupervisory status- Tosch clearly speaks formanagement, conveys and implements its policies,and has substantial discretion and authority inconnectionwith the performance of his duties.Accordingly,we find that his interests are morecloselyalliedwithmanagement than with unitemployees,andwe shall deny the PetitioningUnion's request for his inclusion.'Finally, the Union seeks to add to the unit sevenmaintenancework planners, whose inclusion theEmployer opposes on grounds that they aretechnical employees, that they are supervisors, andthat they lack sufficient community of interest withthe other unit employees The Union contends thatthis classification is basically an office job similar toothers now included in the unit.The seven planners petitioned for include fiveregular planners, who are salaried, and two reliefplanners,whonormallyfunctionasskilledcraftsmen,andwhoarehourlypaid.Themaintenance work planners' basic job is to planmaintenance jobsfortheWisconsinRapidsDivision.This involves deciding if the job - asdescribed in the request- can be done under"normal" conditions, i.e., as to time, equipment,materials,andmanpower.To assess this, theplanner discusses the job request with its originator,and inspects the jobsite to learn the scope of thework needed. This phase of the work, on the jobsite,takes 20 to 40 percent of the planner's time. He'VulcanizedRubber and Plastics Company,Inc,supra at p 1261 CONSOLIDATED PAPERS, INC.167then analyzes the information gathered and developsa"sequence" for the work, which is the actualplanning part of the job. This is done in a roomoccupied by all the planners, near the main shop, intheWisconsin Rapids main office. The planning of asequencerequiresjudgments concerning safety,feasibility,cost,andotherfactors;involvessynthesizing the data from the investigation, andmust conform to standards published in manualsused in the office. The resulting sequence reflects aschedule for the various phrases of a given job and,accordingly, the crafts which perform them. Thisplanning function, including the actual writing up ofthe sequence, occupies roughly 35-45 percent of theplanner's time and, as noted, is done in the office.When the sequence, or plan, is finished, the plannergivesittoatypistfortypingand eventualtransmittal to the chief planner. The planner thenorders whatever materials are needed. The balanceof the planner's time is occupied in on-site,follow-up inspections of jobs he planned and whichare in progress. The employees presently classifiedas planners came to this position directly from thecraftunions,and the chief planner characterizesthem as having been "the best" of the craftsmen.One has substituted for the chief planner in hisabsence. They have all functioned in the recent pastas assistant foremen, on a temporary basis, in thecraftunions.They also perform miscellaneous"troubleshooting" functions in the plant, lendingtechnicalassistancewhen needed. Planners workcloselyandoftenwiththecraftforemen,departmental superintendents, and engineers. On thebasis of the foregoing, and the record as a whole, wefindthat themaintenancework planners lacksufficientcommunity of interest with the existingunit of office and clerical employees to warrant theirinclusion in the unit;8ORDERIt is hereby ordered that the collective-bargainingunit of office and clerical employees of ConsolidatedPapers,Inc.,WisconsinRapids,Wisconsin,represented by Office and Professional EmployeesInternationalUnion, Local No. 95, AFL-CIO, be,and it hereby is, clarified by including therein thesecretary to the director of technical services, and byexcluding the assistant facilities supervisor and themaintenance work planners.'WeyerhaeuserCompany,173 NLRB No 177